Title: Enclosure: [Observations on “An Act for Regulating the Military Establishment of the United States”], [27 January 1794]
From: 
To: 


By the Act of Congress 30th. April 1790. The commissioned officers are allowed to receive their daily rations in provisions, “or money in lieu thereof at the option of the said officers at the contract price at the posts respective where the rations shall become due.”
By this latitude granted to the officers, the Accountant finds it difficult to ascertain whether the officers have drawn or retained their rations, as the check arises from the contractors accounts which are rendered at the Treasury frequently after an officer has been settled with—representations from the paymaster of the Troops are in corroberation of the above statement. Without being more particular, a striking objection appears to the existing law which authorizes money to be drawn from different sources for demands of one kind. To obviate these difficulties the accountant would submit the propriety of the following resolution and which he believes would be perfectly satisfactory to the officers.
Resolved, that the Commissioned officers in service of the United States from and after the passage of this Act be allowed at the rate of  Dollars ⅌ Month in lieu of each ration to which they are intitled agreeably to their several grades.
